DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 teaches A LiDAR system comprising: 
a first arcuate frame and a second arcuate frame, wherein the first arcuate frame and the second arcuate frame are disposed perpendicular one another and defining a volume of an interior dome; 
a plurality of LiDAR heads, each connected to either the first arcuate frame or the second arcuate frame by a first goniometer, a second goniometer and a rotation stage, such that each LiDAR head can be independently rotated with six degrees of freedom; 
a computer processor for independently actuating the rotation stage, the first goniometer and the second goniometer of each LiDAR head in the plurality of LiDAR heads; 
wherein the volume of the interior dome houses: 
a laser source that supplies laser light to the plurality of LiDAR heads; 
a central mirror (CM); 
a plurality of guiding mirrors (GM); 
at least one concave collecting mirror (CCM) that directs reflected laser light from the LiDAR heads to the central mirror (CM) using the plurality of guiding mirrors (GM); 
at least one spectrometer for processing the reflected laser light.
No prior art or obvious combination of prior arts teaches a first arcuate frame and a second arcuate frame, wherein the first arcuate frame and the second arcuate frame are disposed perpendicular one another and defining a volume of an interior dome;  a plurality of LiDAR heads, each connected to either the first arcuate frame or the second arcuate frame by a first goniometer, a second goniometer and a rotation stage, such that each LiDAR head can be independently rotated with six degrees of freedom, and no other reason to reject claim 1 was found. Therefore, claim 1 is allowed.
Claim 2-10 are allowed for their dependency on claim 1.
	
Claim 11 teaches A method for detecting an object using LiDAR, the method comprising: 
detecting a target of interest using LiDAR system comprising: 
a first arcuate frame and a second arcuate frame, wherein the first arcuate frame and the second Arcuate frame are disposed perpendicular one another and defining a volume of an interior dome; 
a plurality of dynamic LiDAR heads, each connected to either the first arcuate frame or the second arcuate frame by a first goniometer, a second goniometer and rotation stage, such that each dynamic LiDAR head can be independently rotated with six degrees of freedom; 
a computer processor for independently actuating the rotation stage, the first goniometer and the second goniometer of each dynamic LiDAR head in the plurality of dynamic LiDAR heads; 
wherein the volume of the interior dome houses: 
a supercontinuum laser source that supplies laser light to the plurality of dynamic LiDAR heads; a central mirror (CM); 
a plurality of guiding mirrors (GM); 
at least one concave collecting mirror (CCM) that directs reflected supercontinuum laser light from the dynamic LiDAR heads to the central mirror (CM) using the plurality of guiding mirrors (GM); 
at least one spectrometer for processing the reflected supercontinuum laser light; 
wherein, upon detection of the target of interest, the microprocessor actuates the rotation stage, the first goniometer or the second goniometer of at least one additional dynamic LiDAR le d from the plurality of dynamic LiDAR heads such that the at least one additional dynamic LiDAR head emits supercontinuum laser light on the target of interest, thereby enhancing imaging of the target of interest.
No prior art or obvious combination of prior arts teaches LiDAR system comprising: a first arcuate frame and a second arcuate frame, wherein the first arcuate frame and the second Arcuate frame are disposed perpendicular one another and defining a volume of an interior dome; a plurality of dynamic LiDAR heads, each connected to either the first arcuate frame or the second arcuate frame by a first goniometer, a second goniometer and rotation stage, such that each dynamic LiDAR head can be independently rotated with six degrees of freedom, and no other reason was found to reject claim 11. Therefore, claim 11 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                 
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645